2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 1 of 27




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MONTANA


     In re

     BETTER THAN LOGS, INC.,
                                                              Case No. 20-20160-BPH
                     Debtor.


     CONCRETE LOG SYSTEMS, INC., d/b/a
     “EVERLOG SYSTEMS”

                     Plaintiff.
                                                              Adv. No. 20-02013-BPH
     -vs-

     BETTER THAN LOGS, INC,

                     Defendant.



                                  MEMORANDUM OF DECISION

             In this adversary proceeding, Plaintiff Concrete Log Systems, Inc. d/b/a “Everlog

 Systems” (“Everlog”) and Defendant Better Than Logs, Inc. (“BTL”) filed competing motions

 for summary judgment. 1 The Court conducted a hearing on the motions on March 11, 2021.

 Counsel for Everlog and BTL argued their respective positions. The exhibits filed by both parties

 prior to the hearing were admitted without objection. 2




 1
   ECF Nos. 17 and 18. References to “ECF Nos.” refer to the docket in this adversary case.
 Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11
 U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules of Bankruptcy Procedure, and
 all “Civil Rule” references are to the Federal Rules of Civil Procedure
 2
   ECF Nos. 32 and 33.
                                                  1
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 2 of 27




                                          BACKGROUND

     I.      District Court Litigation

          Everlog holds five U.S. patents and two Canadian patents associated with simulated log

 siding products it produces and sells to consumers. 3 One of these patents, Patent 9,695,598 (the

 “598 Patent”), discloses and claims a simulated log product formed from cementitious material

 with a generally concave backside that may be left hollow or filled with foam or some other

 insulating material. 4 Everlog has held the 598 Patent since July 4, 2017. 5

          BTL also manufactures simulated cementitious log siding products. 6 On February 15,

 2018, Everlog sued BTL in the United States District Court for the District of Montana (“District

 Court”). Everlog’s District Court Complaint generally alleged two types of claims: (i) patent

 infringement, and (ii) false advertising under state and federal law. 7

          During the course of discovery, BTL produced drawings showing various iterations of

 the products it manufactured and sold. 8 These drawings comprised “Exhibit 51.” 9 Exhibit 51 was

 admitted and considered by the District Court. 10 Some of the drawings comprising Exhibit 51

 were dated “03/2016” and some were dated “08/2018.” 11 Each product illustration with an

 08/2018 date includes a “rigid foam” core and “concrete” backing that do not appear in the




 3
   ECF No. 1.
 4
   Id.
 5
   Id.
 6
   ECF No. 6.
 7
   ECF Nos. 1 and 6.
 8
   ECF No. 32-13 at 88-104.
 9
   Id.
 10
    Id.
 11
    Id.
                                                   2
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 3 of 27




 drawings dated 03/2016. 12 BTL began manufacturing the products with the foam core and

 concrete backing in April of 2019 and continues to manufacture them today. 13

         Shortly after the close of discovery in the District Court litigation, BTL’s counsel moved

 to withdraw. The District Court granted the motion and directed BTL to obtain new counsel

 within 14 days. It did not do so. As a result, Everlog requested entry of BTL’s default. BTL did

 not file any response or objection. The District Court entered an order directing the Clerk of

 Court to enter BTL’s default. 14 Next, Everlog filed a motion requesting that default judgment be

 entered against BTL. BTL again failed to respond or otherwise object. 15 The Court conducted a

 hearing on Everlogs’s motion for default judgment three weeks later. BTL failed to appear at the

 hearing. 16

         Following the hearing, the District Court entered an Order granting Everlog’s motion for

 entry of default judgment against BTL (“District Court Order”). The District Court Order was

 accompanied by a judgment awarding Everlog $978,909.00 in damages (“Judgment”) and an

 injunction that prohibited BTL from “making, using, advertising, or selling products that

 infringe…the ‘598 patent’” (“Injunction”). 17

         The District Court Order granted default judgment in favor of Everlog on each of its four

 claims: (1) patent infringement under 35 U.S.C. § 271; (2) false designation of origin and unfair

 competition under 15 U.S.C. § 1125(a)(1)(A); (3) false advertising under 15 U.S.C. §



 12
    For purposes of this decision, only those drawings with the rigid foam core and concrete
 backing are relevant. The term “Exhibit 51” is used throughout this Decision to refer to those
 drawings specifically.
 13
    ECF No. 17-1 at 5.
 14
    ECF No. 17.
 15
    ECF No. 20.
 16
    Id.
 17
    ECF No. 32-9.
                                                  3
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 4 of 27




 1125(a)(1)(B); and (4) unfair competition under Montana law. 18 With respect to Everlog’s patent

 infringement claims, the District Court awarded Everlog lost profits totaling $799,793. In doing

 so, the District Court determined that “there is no way for [BTL] to produce simulated log siding

 that does not infringe” upon the 598 Patent. 19

            Of the total $978,909 Judgment, the District Court Order allocated $179,116 of those

 damages to Everlog’s false designation of origin and false advertising claims. In awarding

 damages, the District Court determined that BTL falsely described its products as manufactured

 in Montana when, in fact, the concrete “blanks” used in BTL’s products were poured in China.

 Accordingly, the District Court determined that Everlog was entitled to disgorged profits totaling

 $179,116. 20

      II.      BTL’s bankruptcy and this adversary proceeding.

            BTL filed a voluntary Subchapter V petition on June 16, 2020. 21 BTL’s schedules listed

 the $978,909 Judgment in favor of Everlog as disputed. On September 21, 2020, Everlog filed

 Proof of Claim No. 20-1 (“Claim”) asserting a claim in the amount of $1,238,105.81. The Claim

 is comprised of the entire $978,909 Judgment, post-judgment interest, and its projected damages

 resulting from BTL’s alleged continuing infringement of the 598 Patent. 22

            Everlog initiated this adversary proceeding on October 8, 2020. 23 Count One of Everlog’s

 Complaint asserts that the $179,116 in false advertising damages awarded by the District Court

 constitutes a nondischargeable debt under § 523(a)(6). Count Two of the Complaint alleges that,



 18
    ECF No. 32-8.
 19
    Id.
 20
    Id.
 21
    ECF No. 1 in Case No. 20-20160-BPH
 22
    Attachment to Proof of Claim 20-1 filed in Case No. 20-20160-BPH.
 23
    ECF No. 1 in Adversary Case No. 20-02013-BPH.
                                                 4
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 5 of 27




 notwithstanding the Injunction entered by the District Court, BTL continues to manufacture and

 sell products that infringe upon the 598 Patent. Everlog contends that these damages are

 similarly nondischargeable pursuant to § 523(a)(6).

         A. Everlog’s Motion for Summary Judgment.

         Everlog filed an Amended Motion for Summary Judgment and Brief in Support on

 February 3, 2021 (collectively, “Everlog’s Motion”). 24 Everlog’s Motion contends that summary

 judgment is appropriate on count one of its Complaint (“Count One”) because the District Court

 Order and corresponding Judgment conclusively establish that BTL acted willfully and

 maliciously when it falsely advertised its products as made in Montana when they were not. 25

 Further, Everlog contends that it is entitled to summary judgment on count two of its Complaint

 (“Count Two”) because the undisputed facts establish BTL continues to infringe upon Everlog’s

 598 Patent, in direct violation of the District Court’s Injunction. 26

         With respect to Count One, Everlog relies on the finding in the District Court Order that

 BTL acted “willfully” in falsely describing its products as manufactured in Montana and

 awarding Everlog $117,116 in disgorged profits accordingly. 27 Everlog asserts that although the

 “malice” prong of § 523(a)(6) was not specifically addressed by the District Court, the findings

 and conclusions reflected in the District Court Order nevertheless establish that BTL acted with

 the requisite level of malice when it falsely advertised its products’ country of origin. Everlog

 contends that this Court should give preclusive effect to the District Court Order and determine

 its award of $179,116 in damages is nondischargeable under §523(a)(6). 28


 24
    ECF Nos. 19 and 20, respectively.
 25
    ECF No. 20 at 2.
 26
    Id.
 27
    ECF No. 20 at 13; ECF No. 32-8 at 12.
 28
    ECF No. 20 at 16.
                                                    5
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 6 of 27




        With respect to Count Two of the Complaint, Everlog contends that BTL continues to

 manufacture and sell products that infringe upon the 598 Patent. Accordingly, Everlog argues

 that BTL’s continued violation of the Injunction entered by the District Court constitutes willful

 and malicious conduct under § 523(a)(6).

        B. BTL’s Motion for Partial Summary Judgment.

        BTL filed a competing Motion for Partial Summary Judgment and supporting Brief

 (collectively, “BTL’s Motion”) contending it is also entitled to summary judgment on Count

 Two. Generally, BTL contends that summary judgment in its favor is appropriate on Count Two

 because the products it currently manufactures and sells, as illustrated on Exhibit 51, do not

 infringe upon the 598 Patent or violate the District Court’s Injunction. 29

        More specifically, BTL contends that the Judgment and Injunction entered by the District

 Court are tied to, and cannot be construed more expansively than, Everlog’s Complaint filed in

 the District Court. 30 BTL argues that Everlog’s District Court Complaint described BTL’s

 infringing products as “elongated, concrete logs that have a generally C-shaped cross-section

 with an exterior portion that is generally convex” with “an inner portion that is generally

 concave” and which may be “filled with an insulation or a structural support, or both.” 31

 Beginning in April of 2019, BTL began manufacturing products that include a cementitious front

 and back side. 32 These modified products are illustrated on Exhibit 51. Despite the fact that

 Everlog introduced Exhibit 51 at the default judgment hearing, BTL contends that the issue of

 whether its modified design violates the 598 Patent falls outside the scope of Everlog’s District



 29
    ECF No. 17-1 at 8.
 30
    Id. at 8.
 31
    Id. at 2.
 32
    Id. at 6.
                                                   6
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 7 of 27




 Court Complaint and, by extension, beyond the scope of the Injunction under Civil Rule 54. 33

 Accordingly, BTL contends that the products reflected on Exhibit 51 do not infringe upon the

 598 Patent or violate the Injunction. 34

                                                ANALYSIS

       I.          Summary Judgment Standard.

             Rule 7056 makes Civil Rule 56(a) applicable in adversary proceedings. Pursuant to Civil

 Rule 56, summary judgment is appropriate “if the moving party shows that there is no genuine

 issue as to any material fact and the movant is entitled to summary judgment as a matter of law.”

 Wank v. Gordon (In re Wank), 505 B.R. 878, 886 (9th Cir. BAP 2014). The presiding court “may

 not weigh evidence in resolving such motions, but rather determines only whether a material

 factual dispute remains for trial.” Id. A dispute is genuine if “there is evidence for a reasonable

 fact finder to hold in favor of the non-moving party, and the fact is ‘material’ if it might affect

 the outcome of the case.” Id. (citing Far Out Prods., Inc. v. Oskar, 247 F.3d 986, 992 (9th Cir.

 2001). The moving party bears the burden to establish the absence of any genuine issue of

 material fact. Wank, 505 B.R. at 886. When faced with cross-motions for summary judgment,

 “each motion must be considered on its own merits” to determine whether either of the parties is

 entitled to judgment under Civil Rule 56. Fair Housing Council of Riverside County, Inc. v.

 Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001).

       II.         Section 523(a)(6).

             A creditor objecting to the dischargeability of its claim bears the burden of proving, by a

 preponderance of the evidence, that the debt to be excepted from discharge falls within one of



 33
      Id.
 34
      Id. at 10.
                                                      7
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 8 of 27




 the exceptions to discharge enumerated in § 523(a). Grogan v. Garner, 498 U.S. 279, 287

 (1991). One of these enumerated exceptions, § 523(a)(6), excepts from discharge any debt “for

 willful and malicious injury by the debtor to another entity or to the property of another entity.”

 The word “willful” as used in § 523(a)(6) modifies the word “injury.” The Supreme Court has

 made clear § 523(a)(6) is applicable only where the debtor intends the consequences of their act,

 not simply the act itself. Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998). A creditor seeking to

 establish nondischargeability under § 523(a)(6) must establish both willfulness and

 maliciousness. Ormsby v. First Am. Title Co. (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir.

 2010).

       III.      Everlog is entitled to summary judgment on Count One of the Complaint.

              As stated, Everlog contends that this Court should give preclusive effect to the findings

 and conclusions in the District Court Order and grant summary judgment on Count One of the

 Complaint in its favor. BTL did not file a competing Motion with respect to Count One, but

 contends that summary judgment should not be granted because the District Court did not

 consider whether BTL’s false advertising was both “willful” and “malicious,” as required under

 § 523(a)(6). 35 Accordingly, BTL contends that the District Court Order is not entitled to

 preclusive effect in this proceeding. 36 As the sole moving party with respect to Count One,

 Everlog bears the burden of establishing the absence of any genuine issue of material fact and

 that it is right to judgment as a matter of law. See Wank, 505 B.R. at 886.

              The doctrine of issue preclusion, formerly referred to as “collateral estoppel,”

 “foreclose[s] relitigation of matters that have been actually litigated.” In re Raynoso, 315 B.R.



 35
      ECF No. 25 at 3.
 36
      Id. at 5.
                                                       8
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 9 of 27




 544, 551 (9th Cir. BAP 2004). Issue preclusion applies in dischargeability proceedings. Grogan,

 498 U.S. at 284–85. Bankruptcy courts must give federal court judgments the same preclusive

 effect other federal courts would. In re Snyder, 939 F.3d 92, 100 (2d Cir. 2019). For issue

 preclusion to apply to a federal court judgment: (1) the issue must be identical to one alleged in

 prior litigation; (2) the issue must have been “actually litigated” in the prior litigation; and (3) the

 determination of the issue in the prior litigation must have been “critical and necessary” to the

 judgment. Beauchamp v. Anaheim Union High School Dist., 816 F.3d 1216, 1225 (9th Cir.

 2016).

          A. Identity of the issues.

          As stated, the first prong of the issue preclusion analysis requires identity of the issues

 litigated in both the prior and present proceedings. Essentially, this requires the Court to discern

 whether the District Court’s finding that BTL’s “false designation of origin and false advertising

 was willful” 37 satisfies the “willful and malicious” standard under § 523(a)(6). See In re

 Baldwin, 245 B.R. 131, 136 (9th Cir. BAP 2000) (analyzing whether a state court’s finding that

 the debtor committed an intentional tort by either striking or assisting other defendants in striking

 judgment creditor satisfied the willful and malicious requirement under § 523(a)(6) for purposes

 of determining identity of the issues). BTL contends that the District Court Order is not entitled

 to preclusive effect because the District Court did not analyze whether BTL acted with malice, as

 required under § 523(a)(6). 38 In undertaking its analysis, this Court is guided by both the

 findings and conclusions contained in the District Court Order and the material allegations

 contained in Everlog’s District Court Complaint.39 See Baldwin, 245 B.R. at 136 (“a default


 37
    ECF No. 32-8 at 12.
 38
    ECF No. 25 at 3-4.
 39
    ECF No. 32-14.
                                                    9
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 10 of
                                      27



judgment conclusively establishes…the truth of all material allegations contained in the

complaint in the first action…”).

                     1. “Willfulness” under § 523(a)(6).

          In the Ninth Circuit, the “willful injury” requirement of § 523(a)(6) is satisfied only if

“the debtor has a subjective motive to inflict injury or when the debtor believes the injury is

substantially certain to result from his own conduct” Ormsby v. First Am. Title Co. (In re

Ormsby), 591 F.3d 1199, 1209 (9th Cir. 2010). The willfulness standard requires a Plaintiff to

establish that a debtor not only committed a wrongful act but did so “with knowledge that the act

is wrongful and will necessarily cause injury.” In re Jerich, 238 F.3d 1202, 1208 (9th Cir. 2001).

          Everlog’s false designation of origin and false advertising claims in the District Court

litigation arose under 15 U.S.C. § 1125(a)(1). 40 A required element of a false advertising claim

under 15 U.S.C. § 1125(a)(1) is that “the plaintiff has been or is likely to be injured as a result of

the false [advertising].” Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir.

1997) (listing the elements of false advertising claims under 15 U.S.C. § 1125(a)(1)). An award

of disgorged profits based upon false advertising or false designation of origin is appropriate

only upon a showing that the defendant’s violation was willful. Fifty-Six Hope Road Music, Ltd.

v. A.V.E.L.A., 778 F.3d 1059, 1073 (9th Cir. 2015).

          “Willfulness” under 15 U.S.C. § 1125(a)(1) “requires a connection between a defendant’s

awareness of its competitors and its actions at those competitors’ expense.” Id. (quoting Lindy

Pen Co. v. Bic Pen Corp. 982 F.2d 1400, 1406 (9th Cir. 1993)). “Only deliberate conduct will

satisfy this standard; mere negligence will not.” Govino, LLC v. Goverre, Inc., 2018 WL

7348849 *5 (C.D. Cal. 2018). In other contexts, “courts generally apply forceful labels such as


40
     Id. at 7, 15.
                                                   10
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 11 of
                                      27



‘deliberate,’ ‘false,’ ‘misleading,’ or ‘fraudulent,’” to conduct that equates to “willfulness” under

15 U.S.C. § 1125(a)(1). Lindy Pen, 982 F.2d at 1406. Stated simply, “willfulness” under 15

U.S.C. § 1125(a)(1) requires a defendant to be aware of its competitors and take deliberate

actions to the detriment of those competitors despite its awareness.

       The District Court awarded Everlog disgorged profits in the amount of $179,116 based

on its finding that BTL acted “willfully” in falsely advertising its products as manufactured in

Montana. In doing so, the District Court found that BTL acted deliberately when it falsely

advertised its products. Further, the District Court determined that BTL was aware of Everlog

and nevertheless elected to undertake an action that caused Everlog to suffer injury. As required

by 15 U.S.C. § 1125(a)(1), the District Court found that BTL was aware of Everlog and acted in

a manner that was detrimental to it, causing Everlog injury.

       The District Court Order conclusively establishes a nexus between BTL’s deliberate act

and Everlog’s injury. At a minimum, BTL was substantially certain its conduct would result in

injury to Everlog. By falsely advertising its products, prospective customers that may have

purchased Everlog’s products acquired BTL’s products instead. BTL’s conduct as outlined in

the District Court Order establish BTL’s willfulness for purposes of § 523(a)(6). See Ormsby,

591 F.3d at 1209. Accordingly, an identity of the issues exists between the District Court

litigation and this adversary proceeding with respect to “willfulness.”

               2. “Maliciousness” under § 523(a)(6).

       To establish “maliciousness” under § 523(a)(6), a plaintiff must satisfy four elements: 1)

a wrongful act; 2) done intentionally; 3) which necessarily causes injury; and, 4) is done without

just cause or excuse. In re Barboza, 545 F.3d 702, 706 (9th Cir. 2008). The willful injury must

be established before malice can be inferred. Ormsby, 591 F.3d at 1207. In Ormsby, the Ninth

                                                 11
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 12 of
                                      27



Circuit determined that a debtor’s decision to act in violation of a law despite knowing the legal

way to conduct business satisfied the malice prong of § 523(a)(6). Id.

         Here, the undisputed facts lead to the same conclusion. First, the District Court concluded

that BTL committed a wrongful act by falsely advertising its products as manufactured in

Montana when they were partially manufactured in China. Similar to Ormsby, the District Court

in this case concluded that BTL looked into the “Made in USA” standards and chose to market

its products as manufactured in Montana, despite the fact that they were partially manufactured

in China. 41 Indeed, BTL’s disregard of the “Made in USA” standards formed the basis of the

District Court’s finding that it acted “willfully.” The District Court’s conclusions satisfy the first

element of the malice analysis under § 523(a)(6).

         In determining that BTL’s false advertising was “willful,” the District Court concluded

that BTL acted intentionally at the expense of its competitors, including Everlog. See Fifty-Six

Hope Road Music, Ltd., 778 F.3d at 1073. Thus, the second and third elements of “malice”

analysis under § 523(a)(6) are satisfied. Finally, the District Court considered BTL’s “excuse”

for its actions and determined that it nevertheless acted wrongfully. BTL’s Response to

Everlog’s Motion contends that BTL researched and worked with the State of Montana to verify

its products qualified for the “Made in Montana” designation. Arguably, this assertion could be

construed as an attempt by BTL to offer a “just cause or excuse” for its actions. In support of this

contention, it relies on the deposition testimony of Jon Perry in the District Court litigation.

However, the District Court Order indicates that the District Court considered Perry’s deposition

testimony. If his explanation had persuaded the District Court, the outcome before it may have

been different. The District Court previously considered BTL’s “just cause or excuse” and the


41
     ECF No. 32-8 at 11–12.
                                                  12
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 13 of
                                      27



deposition testimony and this Court will not reconsider it here. Doing so would be tantamount to

relitigating an issue already considered by the District Court.

         Based on the District Court’s findings, an identity of the issues exists between those

resolved by the District Court in granting judgment in favor of Everlog on its false advertising

claims and this Court’s analysis under § 523(a)(6). Accordingly, the first prong of the issue

preclusion analysis is satisfied.

         B. “Actually litigated.”

         “[A] default judgment is generally not entitled to [issue preclusion] because there is no

actual litigation of the issues.” In re Palmer, 207 F.3d 566, 568 (9th Cir. 2000). However, the

Ninth Circuit has made clear that the “actual litigation” requirement is satisfied where a debtor

actively participates in the prior litigation but eventually abandons their efforts, resulting in entry

of a default judgment against them. See In re Daily, 47 F.3d 365, 368 (9th Cir. 1995) (applying

issue preclusion to a default judgment obtained after a debtor actively participated in the

underlying litigation for two years); In re Gottheiner, 703 F.2d 1136, 1140 (9th Cir. 1983)

(applying issue preclusion to a default judgment obtained after debtor actively participated in

litigation for sixteen months).

         The “actual litigation” requirement is satisfied here for the same reason. BTL did not

simply decide that the litigation before the District Court “d[id] not justify the expense and

vexation of putting up a fight” and decline to participate in the litigation at all. See Gottheiner,

703 F.2d at 1140. Instead, BTL actively participated in the District Court litigation for over a

year, from the filing of its Answer on May 15, 2018 to the entry of default by the Clerk of the

District Court on June 11, 2019. 42 During that time, BTL engaged in written discovery with


42
     ECF No. 21, ¶¶ 7–12.
                                                  13
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 14 of
                                      27



Everlog, disclosed expert and percipient witnesses, actively defending itself in the action through

the close of discovery and the pretrial motions deadline set by the District Court. 43 Indeed, all

that remained at the time Everlog moved for entry of BTL’s default were two final pretrial

conferences and the trial itself. It was not until BTL’s counsel withdrew and it failed to comply

with the District Court’s directive to obtain new counsel that BTL’s default was entered. 44

       The record in this case establishes that BTL actively participated in the District Court

litigation but abandoned its efforts when it was unable to obtain new counsel. 45 Accordingly, the

legal issues associated with Everlog’s false advertising and false designation of origin claims,

which are identical to those to be resolved in this adversary proceeding, were actually litigated

before the District Court. The second prong of the issue preclusion analysis is satisfied.

       C. “Critical and Necessary.”

       Finally, for issue preclusion to apply, Everlog must also establish that the District Court’s

finding of “willfulness” was critical and necessary to the Judgment it awarded. In awarding

Everlog $179,116 in disgorged profits, the District Court noted that such an award is “only

proper if the defendant’s violation was willful.” 46 Simply put, the District Court could not have

awarded Everlog disgorged profits without first finding BTL’s false advertising was willful.

Therefore, the “critical and necessary” element is satisfied.




43
   Id. at ¶ 7; ECF No. 16-8 at 2.
44
   ECF No. 16-8 at 2. Although difficult to discern the record presented to this Court it appears
BTL was relying on experienced patent counsel for advice and as the trial date approached,
counsel withdrew leaving BTL with few options. The record does not disclose why counsel
withdrew.
45
   Absent counsel BTL could not proceed. Reading Intern., Inc. v. Malulani Group, Ltd., 814
F.3d 1046, 1053 (9th Cir. 2016) (“A corporation must be represented by counsel.”).
46
   ECF No. 32-8 at 11 (citing Fifty-Six Hope Road Music, 778 F.3d at 1073).
                                                14
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 15 of
                                      27



           Having concluded that issue preclusion applies, this Court determines that Everlog is

entitled to summary judgment on Count One of its Complaint. The findings and conclusions

reflected in the District Court’s District Court Order establish that the $179,116 in disgorged

profits awarded by the District Court arose from a willful and malicious injury committed by

BTL. Accordingly, that portion of Everlog’s claim is nondischargeable pursuant to § 523(a)(6).


     IV.      Everlog is entitled to partial summary judgment on Count Two of the
              Complaint.
           Generally, Count Two of the Complaint asserts that BTL continues to manufacture six

products that infringe the ‘598 Patent 47 in violation of the Injunction. 48 As stated above, both

Everlog and BTL contend they are entitled to summary judgment on Count Two. Accordingly,

the Court must weigh the merits of each motion independent of one another and determine

whether judgment as a matter of law pursuant to Civil Rule 56 is appropriate. Fair Housing

Council of Riverside County, Inc., 249 F.3d 1132, 1136.

           A. Contentions of the parties.

           Generally, BTL contends that it is entitled to summary judgment on Count Two because

it began selling the modified products illustrated on Exhibit 51 in April of 2019–after Everlog

filed its District Court Complaint, but before the District Court entered its Judgment or

Injunction. 49 Those products, according to BTL, incorporate a foam insulated core and a

cementitious backing that were not included in the description of BTL’s products Everlog placed




47
   The six products are identified in the Complaint as: (1) Board and Batten 12” (BB12); (2)
Half-Round 12” Log Siding (HR12); (3) Hand-Hewn 12” Log Siding (HH12WF and HH12NF);
and (4) Shiplap 12” and 8” (SL12 and SL8).
48
   ECF No. 1 at 8-9.
49
   ECF No. 17-1 at 5.
                                                15
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 16 of
                                      27



in its District Court Complaint. The products Everlog referenced in the District Court Complaint

were specifically described as having:

        “an inner portion that is generally concave, in that it forms a channel or trough between
       the siding product and the building or other surface on which it is mounted. In some
       applications, the channel is filled with an insulation or structural support, or both.” 50

Notwithstanding the modifications in their designs, the names of BTL’s modified products on

Exhibit 51 remain identical to those referenced in Everlog’s District Court Complaint.

Nevertheless, BTL asserts that since the District Court Complaint failed to identify its modified

products as infringing upon the 598 Patent, neither the Judgment nor the Injunction entered by

the District Court encompassed them pursuant to Civil Rule 54. 51

       Everlog, both in its own Motion and in its Response to BTL’s Motion, contends that

BTL’s modified products were part of the District Court litigation and, as a result, within the

scope of the District Court’s Judgment and Injunction. 52 In support of its contention, Everlog

relies on the engineering drawings comprising Exhibit 51, which were submitted as an exhibit at

the default judgment hearing before the District Court. 53 Exhibit 51 depicts BTL’s modified

products and specifically references a rigid foam core and concrete backing. 54 Since the District

Court received and ostensibly considered Exhibit 51 prior to awarding default judgment in favor

of Everlog and issuing its Injunction, Everlog contends that BTL’s continuous manufacture and

sale of the products depicted in Exhibit 51 violates the District Court’s Injunction.

       As an alternative argument, Everlog contends that even if BTL’s modified products were

not considered by the District Court, they still violate the District Court’s Injunction and infringe


50
   ECF No. 32-14 at 5.
51
   ECF No. 17 at 10.
52
   ECF No. 23 at 2.
53
   ECF No. 20 at 18.
54
   Id.
                                                 16
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 17 of
                                      27



upon the 598 Patent. Put differently, Everlog asserts that the simple addition of a concrete

backing and foam core does not avoid infringement as a matter of patent law. 55 Everlog contends

that under either argument, the undisputed facts establish that BTL’s infringement of the 598

patent is willful and malicious under § 523(a)(6). As a result, Everlog contends that it is entitled

to damages in the amount of $238,902.50, the entirety of which it alleges is nondischargeable. 56

In calculating its purported damages, Everlog utilizes the calculation adopted in the District

Court Order, but concedes that it has not received updated sales information from BTL. 57

       B. The District Court did not explicitly conclude the products identified on Exhibit
          51 infringed upon the 598 Patent but concluded BTL could not manufacture a
          simulated log siding product without infringing.

       Civil Rule 54(c) provides that “[a] default judgment must not differ in kind from, or

exceed in amount, what is demanded in the pleadings.” The Bankruptcy Appellate Panel for the

Ninth Circuit has expounded upon the text of Civil Rule 54(c) as follows:

       A court may not, without the consent of all persons affected, enter a judgment which goes
       beyond the claim asserted in the pleadings. “Unless all parties in interest are in court and
       have voluntarily litigated some issues made beyond the pleadings, and the judgment may
       not extend beyond such issues nor beyond the scope of the relief demanded.” Sylvan
       Beach, Inc. v. Koch, 140 F.2d 852, 861 (8th Cir. 1944). The relief must be based on what
       is alleged in the pleadings and justified by plaintiff’s proof, which the opposing party has
       had the right to challenge. “[Civil Rule] 54(c) creates no right to relief premised on issues
       not presented to, and litigated before, the trier.” Dopp v. HTP Corp., 947 F.2d 506, 518
       (1st Cir. 1991).

Delaney-Morin v. Day (In re Delaney-Morin), 304 B.R. 365, 370-71 (9th Cir. BAP 2003).

       Before the District Court, Everlog’s Complaint alleged that BTL manufactured and sold

six “Infringing Products,” each of which was described as:

        generally…elongated concrete ‘logs’ that have a generally C-shaped cross-section with
       an exterior portion that is generally convex and is patterned to look like a real wooden log
55
   ECF No. 23 at 19.
56
   Id. at 19.
57
   Id. at 20.
                                                 17
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 18 of
                                      27



         and an inner portion that is generally concave, in that it forms a channel or trough
         between the siding product and the building or other surface on which it is mounted. In
         some applications, the channel is filled with an insulation or a structural support, or
         both. 58

Everlog’s District Court Complaint made no mention of the products illustrated in Exhibit 51. It

did not, for example, describe the “Infringing Products” as having a concrete backing like those

on Exhibit 51. 59 The fact that Exhibit 51 was submitted as an exhibit at the default judgment

hearing did not allow Everlog to avoid the effect of Civil Rule 54. Whether Exhibit 51 became

“part of” the District Court litigation based on Everlog’s submission of the drawings at the

hearing, as Everlog contends, is irrelevant. Nothing in the record suggests the District Court

awarded relief beyond that available under Civil Rule 54. Civil Rule 54, as explained, focuses on

the claims and relief set forth in the moving party’s complaint, as well as those beyond the face

of the pleading that are “voluntarily litigated.” See Delaney-Morin, 304 B.R. at 370-71. The

products identified in Exhibit 51 did not fall in either category during the District Court

litigation.

         Simply put, Everlog’s District Court Complaint alleged that six BTL products violated

the 598 Patent. Those products differed from the ones illustrated on Exhibit 51. As a result, the

District Court did not explicitly determine whether the products identified on Exhibit 51

infringed upon the 598 Patent. Instead, it simply determined that the BTL products described in

Everlog’s District Court Complaint violated the 598 Patent. It awarded damages based on that

infringement, as reflected in the Judgment.

         Although the products illustrated on Exhibit 51 were not subject to the District Court’s

Judgment, the District Court explicitly found that BTL could not produce a simulated log siding


58
     ECF No. 32-14 at 5.
59
     See ECF No. 16-13 at 88-97.
                                                 18
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 19 of
                                      27



product without infringing upon the 598 Patent. In connection with this conclusion, it issued the

Injunction. Civil Rule 54 has no effect on the Injunction. As explained below, the modifications

to BTL’s infringing products reflected in Exhibit 51 continue to violate the Injunction and

Everlog is entitled to judgment in an amount to be proven at trial that will be excepted from

BTL’s discharge under § 523(a)(6).

       C. The products identified on Exhibit 51 violate the Injunction and infringe upon
          the 598 Patent.

       As stated, the District Court entered the Injunction forbidding BTL from “making, using,

advertising, or selling products that infringe [the 598 Patent]...” 60 In determining that entry of the

Injunction was appropriate, the District Court concluded that “there is no way for [BTL] to

produce simulated log siding that does not infringe” upon the 598 Patent. 61 Accordingly, the

District Court elected to permanently enjoin BTL from selling or producing infringing products

to avoid repetitive and unnecessary litigation between the parties that would inevitably result

absent an injunction. 62 In essence, the District Court put BTL out of business by prohibiting it

from manufacturing simulated log siding products.

       The parties do not dispute that Jonathan Perry, the President of BTL, was served with

copies of the District Court Order, associated judgment, and the Injunction on July 25, 2019, by

the Sheriff of Granite County, Montana. 63 There is similarly no dispute that BTL elected not to

appeal the District Court’s Judgment or Injunction. 64 Finally, there can be no dispute that the

underlying purpose of the District Court’s Injunction was to prohibit BTL from making,



60
   ECF No. 32-9.
61
   ECF No. 32-8 at 10.
62
   Id.
63
   ECF No. 21 at 6.
64
   Id.
                                                  19
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 20 of
                                      27



marketing, or selling products that infringe upon the 598 Patent. 65 All that remains for this Court

to determine is: (1) whether the products BTL currently manufactures and sells, as illustrated by

the drawings comprising Exhibit 51, violate the 598 Patent and, by extension, the Injunction; and

(2) if so, whether the infringement amounts to willful and malicious injury under § 523(a)(6). It

will address each in turn.

       Generally, BTL contends that the addition of concrete backing to its products shown on

Exhibit 51 makes its newer products “distinct from the product design Everlog contested” before

the District Court. 66 Everlog, on the other hand, asserts that “the addition of cementitious

backing” to BTL’s otherwise infringing designs “does not avoid infringement.” 67 Although the

District Court did not specifically reference Exhibit 51 in its District Court Order, it sent a clear

message for BTL to consider going forward: “there is no way for Better Than Logs to produce a

simulated log siding that does not infringe.” 68 The District Court entered its Injunction to avoid

the necessity of repeated patent infringement suits between the parties. 69 Despite the District

Court’s clear directive, BTL has continued to manufacture simulated log siding products, in

violation of the Injunction. 70 Litigating in this Court whether the products violate the 598 patent



65
   See ECF No. 16-9.
66
   ECF No. 17-1 at 10.
67
   ECF No. 23 at 14.
68
   ECF No. 32-8 at 10.
69
   Id. (“Absent an injunction, Everlog would have to initiate a new patent infringement suit if
Better than Logs continues to produce infringing products, further demonstrating the inadequacy
of money damages.”).
70
   The District Court’s Order references four other competitors who manufacture similar
products to those produced by Everlog and protected by the 598 Patent. However, the District
Court’s Order similarly notes that Everlog is investigating the extent to which those competitors
similarly infringe upon the 598 Patent. Ultimately, the existence of other competitors and the
extent to which their products infringe upon the 598 Patent is not at issue in this case and does
not detract from the import of the District Court’s conclusions. This Court is tasked with
determining whether BTL’s products identified on Exhibit 51 infringe and determine they do.
                                                20
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 21 of
                                      27



would result in the very harm to Everlog the Injunction was intended to prevent, (serial patent

infringement suits, or litigation to determine whether a “new” product violated the patent).

       Even setting aside the District Court’s findings and conclusions, BTL’s contention that

simply adding a cementitious backing and foam core to its otherwise infringing product avoids

infringement finds no support in the law. In support of their competing contentions, both parties

rely on SunTiger, Inc. v. Sci. Research Funding Grp., 189 F.3d 1327, 1336 (Fed. Cir. 1999). In

SunTiger, the Plaintiff held a patent encompassing a sunglass lens into which an orange-color,

sharp cut-on dye was incorporated. Id. at 1329. The lenses, once treated with the orange dye,

were shown to effectively block out potentially harmful blue light from the wearer’s eyes while

allowing other colors of light to be transmitted. Id. The defendant, BlueBlocker, also utilized a

lens that incorporated an orange-color, sharp cut-on dye. Id. at 1331. In addition to the orange

dye, however, BlueBlocker incorporated a gray surface coating onto its accused lenses. Id. The

district court awarded summary judgment in favor of BlueBlocker after determining that the gray

coating applied to its lenses materially changed the light transmission quality of the lenses, such

that it fell outside the scope of SunTiger’s patent. Id. at 1332.

       On appeal, the Federal Circuit noted that, notwithstanding BlueBlocker’s addition of the

gray coating to its lenses, a portion of its lenses allowed for transmission of light in a manner that

violated SunTiger’s patent. Id. at 1337. As such, it reversed the district court’s award of

summary judgment in favor of BlueBlocker. Id. In reaching its decision, the Federal Circuit

noted that:

       It is fundamental that one cannot avoid infringement merely by adding elements if each
       element recited in the claims is found in the accused device. For example, a pencil
       structurally infringing a patent claim would not become noninfringing when incorporated
       into a complex machine that limits or controls what the pencil rights.


                                                  21
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 22 of
                                      27



Id. at 1336 (quoting Stiftung v. Renishaw PLC, 945 F.2d 1173, 1178 (Fed. Cir. 1991)). Adopting

any other reasoning, the court held, “would allow an infringer to avoid infringement merely by

adding additional elements to an infringing device.” Id.

        The Federal Circuit went on to distinguish its decision from the reasoning set forth in

Instituform Techs., Inc. v. Cat Contracting, Inc., 99 F.3d 1098 (Fed. Cir. 1996), which is

similarly relied on by BTL in support of its contention that the addition of a foam core and

concrete backing avoids infringement in this case. In Instituform, the court held that in certain

instances, “adding elements may…prevent a finding of literal infringement where…the claim is

specific as to the number of elements…and adding elements eliminates an inherent feature…of

the claim.” 99 F.3d at 1106.

        Here, as explained above, District Court Order concluded that BTL could not

manufacture a simulated log siding product without infringing upon the 598 Patent and issued its

Injunction accordingly. It is undisputed that, since entry of the District Court Order and

Injunction, BTL continues to manufacture, market, and sell simulated log siding products

illustrated on Exhibit 51. 71

        BTL’s continuous sale of the products illustrated on Exhibit 51 disregards the District

Court’s conclusion that it cannot manufacture or sell simulated log siding products without

infringing upon the 598 Patent and violating the Injunction. Furthermore, the differences

between the products on Exhibit 51 and those described in Everlog’s District Court Complaint

are inconsequential. First, BTL’s addition of a foam core to its infringing products does not

avoid infringement, as claim 6 72 of the 598 Patent expressly contemplates the inclusion of a foam


71
  See ECF No. 21-2 at 27-29.
72
  The “claims” included in a patent “provid[e] the metes and bounds of the right which the
patent confers on the patentee to exclude others from making, using, or selling the protected
                                                22
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 23 of
                                      27



core. 73 Second, the addition of a concrete backing to BTL’s infringing products does not avoid

infringement under SunTiger. 74 189 F.3d at 1336. Further, BTL’s addition of a cementitious

backing similarly does not eliminate any “inherent” feature of the 598 Patent’s claims and does

not avoid infringement under Instituform. 99 F.3d at 1106. 75

       The undisputed facts in this case establish that BTL’s modified products are being

manufactured in violation of the Injunction, because the District Court Order found “there is no

way for BTL to produce a simulated log siding that does not infringe.” This Court is constrained

by the broad language in the District Court Order. Further, this Court’s consideration of the

District Court’s language in conjunction with applicable patent law leads it to conclude that the

products identified on Exhibit 51 infringe upon the 598 Patent. Any contrary conclusion would

be inconsistent with the District Court’s findings and conclusions.

       D. BTL’s infringement was willful and malicious under § 523(a)(6).

       Having reasoned that the District Court Order requires this Court to conclude the

products on Exhibit 51 infringe, this Court must determine whether BTL’s infringement was

“willful and malicious” under § 523(a)(6) and, if so, whether Everlog is entitled to an award of

damages to be excepted from BTL’s discharge.

       Neither party disputes that patent infringement may fall within the scope of § 523(a)(6).

This is unsurprising in light of the Supreme Court’s discussion of the statute in Geiger, where it


invention.” Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257 (Fed. Cir.
1989) (citing Grover Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 607 (1950)).
73
   See ECF No. 16-28 at 27.
74
   Id.
75
   Even if BTL were able to avoid a finding of literal infringement, Everlog would be entitled to
judgment as a matter of law under the “doctrine of equivalents,” which permits a finding of
infringement if there is “proof of insubstantial differences between the claimed and the accused
products..” Hilton Davis Chemical Co., v. Warner-Jenkinson Co., Inc., 62 F.3d 1512, 1521-22
(Fed. Cir. 1995).
                                                  23
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 24 of
                                      27



stated that § 523(a)(6)’s formulation “triggers in the lawyer’s mind the category ‘intentional

torts,’ which generally require that the actor intend the consequences of an act, not simply the act

itself.” 523 U.S. at 61 (emphasis in original). Given the Supreme Court’s analogy between

intentional torts and § 523(a)(6)’s “willful and malicious” standard, circuit courts have

determined that patent infringement, historically viewed as an intentional tort, falls within the

exception to discharge provided by § 523(a)(6). See, e.g., In re Trantham, 304 B.R. 298, 307 (6th

Cir. 2004) (discussing patent infringement as a form of intentional tort that falls within the scope

of § 523(a)(6) under Geiger).

        As stated above, the “willfulness” prong of § 523(a)(6) requires a Plaintiff to establish

that a debtor not only committed a wrongful act but did so “with knowledge that the act is

wrongful and will necessarily cause injury.” Jerich, 238 F.3d at 1208. In this case, BTL does not

dispute that it was served with the District Court Order, Judgment, and Injunction. 76 Therefore,

BTL had either actual or constructive knowledge of the District Court’s conclusion that “there is

no way for [BTL] to product a simulated log siding that does not infringe.” 77 BTL similarly had

knowledge of the District Court’s award of money damages to Everlog based on its past

infringement and its entry of the Injunction to avoid future infringement. Indeed, the District

Court expressly recognized that granting the Injunction was only appropriate because Everlog

suffered, and would continue to suffer, irreparable harm absent the Injunction. As the District

Court noted, the Injunction was intended to prevent the continued “violation of any right secured

by patent.” 78




76
   ECF No. 21 at 22.
77
   ECF No. 32-8 at 10.
78
   Id. at 9.
                                                 24
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 25 of
                                      27



       Despite having received the District Court Order, its Judgment, and its Injunction BTL

disregarded each and elected to continue to manufacturing simulated log siding products that

share the same elements as those considered by the District Court, with the addition of a cement

backing. This addition does not, as a matter of law, avoid infringement under applicable patent

law. These facts establish that BTL knew that its continued infringement of the 598 Patent was

wrongful and that it would necessarily cause injury. Thus, BTL’s continued infringement of the

598 Patent in direct violation of the District Court’s Injunction was “willful” under § 523(a)(6).

       To determine if BTL’s infringement is malicious, this Court must find that it is: 1) a

wrongful act; 2) done intentionally; 3) which necessarily causes injury; and, 4) is done without

just cause or excuse. In re Barboza, 545 F.3d 702, 706 (9th Cir. 2008). Since BTL’s willfulness

has been established, malice may be inferred. Ormsby, 591 F.3d at 1207.

       First, as explained above, BTL’s continuous sale of simulated log siding products is

wrongful, as it directly violates the District Court Order and Injunction. Second, BTL has also

acted intentionally in doing so, as the record establishes that BTL is currently manufacturing and

selling the same products illustrated on Exhibit 51.79 Third, BTL’s continuous infringement has

necessarily caused injury to Everlog. Indeed, the District Court determined that BTL’s sale of

infringing products deprived Everlog of profits it could have captured but-for BTL’s

infringement. Neither party has offered any evidence suggesting that the same is no longer true

with respect to BTL’s continued infringement. Finally, BTL has failed to offer any just cause or

excuse for its actions. 80 Accordingly, BTL’s continued infringement of the 598 Patent is

malicious under § 523(a)(6).


79
  ECF No. 21 at 28.
80
  Although not described as a “just cause or excuse” in its briefing, BTL’s argument that the
addition of a cementitious backing to its products avoids infringement could be construed as
                                                25
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 26 of
                                      27



       The final issue for this Court to determine is Everlog’s damages attributable to BTL’s

continued infringement. Everlog asserts that it is entitled to damages totaling $238,902.50. In

calculating its alleged damages, Everlog relies on the calculation utilized in the District Court

Order. There, the District Court determined Everlog would have captured 75% of BTL’s sales,

but-for BTL’s infringement, and awarded Everlog lost profit damages by taking 75% of BTL’s

estimated sales and multiplying the figure by Everlog’s profit margin of approximately 45%. 81

       In this adversary proceeding, adopting the District Court’s formula is problematic for at

least two reasons. First, the District Court’s formula was based, at least in part, on its finding that

at least two other companies besides BTL and Everlog produce and sell simulated log siding

products. In this adversary proceeding, neither party has stated whether the two other companies

continue to operate as Everlog’s competitors. Second, the District Court’s formula relies on data

from 2019 that may or may not differ from 2021 data. It accounted for Everlog’s manufacturing

capacity and profit margin as they existed in 2019 and similarly incorporated BTL’s estimated

gross profits in 2019. There is no evidence in the record establishing whether this data remains

accurate, and Everlog concedes that it has not received updated information related to BTL’s

gross sales. 82 Accordingly, Everlog has failed to establish that it is entitled to $238,902.50 in

damages based on BTL’s continued infringement as a matter of law.

       In conclusion, Everlog has established that it is entitled to summary judgment with

respect to Count One. With respect to Count Two, Everlog has established that BTL continues to

infringe upon the 598 Patent and that its infringement is willful and malicious under § 523(a)(6).



such. Regardless, this excuse conflicts with fundamental patent law concepts, as discussed in
SunTiger, and is not “just” for that reason.
81
   ECF No. 32-8 at 8.
82
   ECF No. 20 at 20.
                                                26
2:20-ap-02013-BPH Doc#: 36 Filed: 06/11/21 Entered: 06/11/21 13:20:11 Page 27 of
                                      27



It is entitled to summary judgment on Count Two, but only in part. Genuine issues of fact

related to the calculation of damages and the amount of the debt to be excepted from discharge

on Count Two remain and preclude summary judgment on Count Two in its entirety. To resolve

the outstanding issues, a limited trial must be conducted on the issue of Everlog’s damages.

                                        CONCLUSION

       For the reasons stated above, the Court will enter a separate Order granting in part and

denying in part Everlog’s Motion and denying BTL’s Motion.

       Dated June 11, 2021.




                                               27
